Citation Nr: 1601700	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a chronic lumbosacral strain for the period from May 19, 2005, to December 6, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent for a chronic lumbosacral strain for the period from December 6, 2010, to November 26, 2014.

3.  Entitlement to an initial evaluation in excess of 40 percent for a chronic lumbosacral strain on or after November 26, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for a chronic lumbosacral strain and assigned a 10 percent evaluation from May 19, 2005.  

In April 2013, the RO issued a subsequent rating decision that increased the evaluation to 20 percent effective from December 6, 2010.  In a January 2015 rating decision, the RO again increased the evaluation to 40 percent effective from November 26, 2014.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue remained on appeal to the Board. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2014.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in April 2014 and September 2014.  The case has since been returned to the Board for appellate review.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

FINDING OF FACT

In a January 2016 letter, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal have been met, and the appeal is dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In January 2016, the Veteran submitted a statement indicating that he wanted to withdraw the appeal for a higher initial evaluation for his chronic lumbosacral strain.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  








ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


